Title: From Thomas Jefferson to Bernard Peyton, 21 February 1826
From: Jefferson, Thomas
To: Peyton, Bernard

Dear Sir  Monticello Feb. 21. 26.Your very kind letters, with those of other friends were real soothers of a kind of uneasiness I never had before experienced, which was the greater as the less expected. a majority of one in the legislature of my native state was an appalling idea. but it has ended well, and I count on days and nights of quiet which I had never seen since the coup de grace given me by a deceased friend.I have to draw for 2. or 3. quarterly accounts of my nbhood which Jefferson tells me I may do safely. they will amount to near 400.D. and will be upon you by the mail which leaves us on the 26th. we are determined that the present rectificn of our affairs shall place us a year in advance of all our debts, and never again to fall below it. in other words, never again to spend our money before we have it. your’s affectionately.—I am mending slowly from a late relapse.